Case 1:15-cv-00984-JLH Document 176 Filed 07/09/21 Page 1 of 2 PageID #: 3158




                                                                       CIVIL DIVISION (302) 577-8400
                                                                            FAX: (302) 577-6630
                                     DEPARTMENT OF JUSTICE           CRIMINAL DIVISION (302) 577-8500
                                        NEW CASTLE COUNTY                   FAX: (302) 577-2496
    KATHLEEN JENNINGS                820 NORTH FRENCH STREET          FRAUD DIVISION (302) 577-8600
       ATTORNEY GENERAL             WILMINGTON, DELAWARE 19801              FAX: (302) 577-6499




                                           July 9, 2021

Via CM/ECF
The Honorable Jennifer L. Hall
United States District Court, District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street
Unit 17
Room 3124
Wilmington, DE 19801

       Re:     Szubielski v. Pierce
               C.A. No. 15-984-JLH

Dear Judge Hall:

        Please allow this letter to serve as Defendant’s response to the Court’s Oral Order that the
parties submit any objections or proposed corrections to the Court’s Proposed Final Jury
Instructions and Proposed Verdict Form. D.I. 174. The Defendants make the following objections
and proposed corrections.

Regarding the Proposed Final Jury Instructions, Defendant submit the following:

   •   On page 4 of the Proposed Final Jury Instructions, Defendants believe that the language
       regarding stipulated or judicially noticed facts may be omitted as there are no stipulated or
       judicially noticed facts in this case.

   •   On page 15 of the Proposed Final Jury Instructions, Defendant objects that the second
       element of the retaliation claim, adverse action, is not disputed. Defendants submit that
       whether Mr. Szubielski suffered an adverse action is disputed. Defendants, in the Pretrial
       Order, specifically raised and preserved the issue of whether Mr. Szubielski suffered an
       adverse action. D.I. 143 at 11, Section IV(B)(1). Counsel for Defendant also elicited
       testimony from Plaintiff that he continued to filed lawsuits after the veto. Defendants
       propose that the language should read:

                      Second: Mr. Szubielski must demonstrate that he suffered an
               adverse action. An Adverse action is an action that would have
Case 1:15-cv-00984-JLH Document 176 Filed 07/09/21 Page 2 of 2 PageID #: 3159




                  deterred Mr. Szubielski from engaging in constitutionally protected
                  activity. 1

    •    Defendant also proposes a limiting instruction between pages 16 and 17 that the jury may
         not infer anything due to Mr. Pierce’s absence at trial. Plaintiff should be precluded from
         arguing that Mr. Pierce’s absence at trial should be considered when the jury is rendering
         its verdict. See Pierce v. City of Philadelphia, 391 F. Supp. 3d 419, 437 (E.D. Pa.
         2019), aff'd, 811 F. App'x 142 (3d Cir. 2020) (“Counsel objected to the City's reference to
         Mayor Kenney's absence from trial; the Court agreed that the City's counsel had gone too
         far in pointing out the Mayor's absence.”) The Defendant submits the following language
         for the Court’s consideration:

                         You may have noticed that the Defendant, Mr. Pierce was
                  excused yesterday after his testimony and is not here today. You
                  may not infer anything by Mr. Pierce’s absence. The fact that Mr.
                  Pierce was excused and is now absent may not be considered when
                  you render your verdict.

Regarding the Proposed Verdict Form, Defendant submit the following:

    •    Consistent with Defendant’s position regarding adverse action, discussed supra, Defendant
         submits that the verdict form should contain another item regarding adverse action for the
         jury to rule upon. The Defendant proposes, that between items 1 and 2, the following should
         be added:

                          Did Gerard Szubielski prove that he suffered an adverse
                  action as a result of the veto?

         Counsel for Defendant is available to the Court if this letter raises any questions.

                                                                         Respectfully Submitted,

                                                                         /s/ Kenneth L. Wan
                                                                         Kenneth L. Wan
                                                                         Deputy Attorney General

CC: All counsel of record (Via CM/ECF)

1
  An action is “adverse” if it was sufficient to deter a person of ordinary firmness form exercising his “constitutional
rights.’” Allah v. Seiverling, 229 F.3d 220, 225 (3d Cir. 2000). Whether a person of ordinary firmness would be
deterred is a question of fact. Id. See Crist v. Phelps, 810 F. Supp. 2d 703, 709 (D. Del. Sept. 15, 2011) (inmate’s
transfer to administrative segregation was not an adverse action because he continued to send complaint letters to the
Commissioner about his prison conditions); Smith v. Hayman, 2012 WL 1079634, at *21 (D.N.J. Mar. 30, 2012),
aff’d, 489 F. App’x 544 (3d Cir. 2012) (change in inmate’s housing assignment was not an adverse action because he
“continued to use correspondence, grievance forms and court complaints to address his issues and concerns”); Gordon
v. Lappin, 2007 WL 1469655, at *2 (3d Cir. May 21, 2007) (alleged retaliatory actions were not sufficiently adverse
to deter an inmate “from exercising his right of access to the courts,” who had thirty-one lawsuits).
